DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4, 8, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vescovi et al. (US 2015/0277559).
	In regard to claim 1, Vescovi et al. teach an electronic device configured to be worn on a finger of a user as the finger is moved towards a surface, the finger having a fingertip with a fingernail, a finger pad, and side portions that extend from the fingernail toward the finger pad (fig. 1), the electronic device comprising: a body configured to be coupled to the finger (element 100); control circuitry (paragraph 32); and a plurality of vibrators coupled to the body that are configured to be selectively activated by the control circuitry to apply feedback to selected portions of the side portions of the finger (paragraph 163, left and right actuators).
	In regard to claim 2, Vescovi et al. teach an actuator coupled to the body that is configured to apply additional feedback to the side portions of the finger (paragraph 163, two or more actuators).
	In regard to claim 3, Vescovi et al. teach wherein the actuator is selected from the group consisting of: an electromagnetic actuator, a motor, a piezoelectric actuator, an electroactive polymer actuator, a vibrator (paragraph 163), a linear actuator, a rotational actuator, and an actuator that bends a bendable member.
	In regard to claim 4, Vescovi et al. teach wherein the actuator is configured to move toward the finger to apply a force to the side portion of the finger (paragraph 163, vibrations moves toward and away from finger).

	In regard to claim 15, Vescovi et al. teach an electronic device configured to be worn on a finger of a user, the finger having a fingertip with a fingernail, a finger pad, and edge portions that extend between the fingernail and the finger pad (fig. 1), the electronic device comprising: a body having a top portion and first and second side portions that extend from the top portion (fig. 1); an first and second actuators respectively in the first and second side portions of the body that are configured to apply feedback to edge portions of the finger (paragraph 163).
	In regard to claim 16, Vescovi et al. teach wherein the first actuator is a vibrator that is configured to vibrate to apply the feedback one of to the edge portions of the finger (paragraph 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vescovi et al. in view of Moore et al. (US 2016/0171907).
	In regard to claim 6, Vescovi et al. teach all the elements of claim 6 except a proximity sensor on the body configured to detect proximity of the finger to the surface, wherein the component is configured to apply the feedback in response to the detected proximity.
	Moore et al. teach a proximity sensor on the body configured to detect proximity of the finger to the surface, wherein the component is configured to apply the feedback in response to the detected proximity (paragraph 43).
	The two are analogous art because they both deal with the same field of invention of haptic feedback.

	In regard to claim 7, Moore et al. teach wherein the proximity sensor is selected from the group consisting of: an optical proximity sensor (paragraph 32) and a capacitive proximity sensor.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vescovi et al. in view of Hai (US 2006/0001646).
In regard to claim 9, Vescovi et al. teach all the elements of claim 9 except wherein the body is configured to be coupled to the fingertip, covering the fingernail and the side portions of that fingertip and leaving the finger pad of that fingertip exposed.
Hai teaches wherein the body is configured to be coupled to the fingertip, covering the fingernail and the side portions of that fingertip and leaving the finger pad of that fingertip exposed (fig. 2, the user can wear the device anywhere along the finger the user chooses).
	The two are analogous art because they both deal with the same field of invention of haptic feedback.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Vescovi et al. with the C shaped device of Hai. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Vescovi et al. with the C shaped device of Hai because the C shape of Hai would comfortably fit on a number of different finger sizes and would reduce strain.
Allowable Subject Matter
Claims 10-14 are allowed.
Claims 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 10 and 17, the prior art fails to teach the plurality of actuators and selective feedback.
In regard to claim 20, the prior art fails to teach or make obvious squeezing the finger to move the finger pad away from the fingernail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.